Citation Nr: 0816752	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  05-16 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from July 1964 to February 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Honolulu, Hawaii.  The case was previously before the 
June 2007, when it was remanded for examination of the 
veteran and a medical opinion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required.  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the veteran's claim so that he is afforded every 
possible consideration.

The Board remanded the case to the RO in June 2007 to obtain 
a medical opinion from a VA examiner as to whether it is at 
least as likely as not (a probability of at least 50 percent) 
that any current low back disability had its onset during 
active service or is related to any in-service disease or 
injury.  

The examiner in July 2007 did provide an adequate opinion.  
He indicated that there was a "50 percent or less 
probability" that the veteran's current diagnosis was 
related to injuries in service.  If there is at least a 50 
percent probability, the claim should be allowed under the 
benefit of the doubt doctrine.  See 38 C.F.R. § 3.102.  
Remand for clarification of the medical opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum to the July 2007 
VA examination report from a VA 
examiner, preferably the author of the 
July 2007 report, if possible.  

The examiner should provide an opinion 
as to whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any current 
low back disability had its onset 
during active service or is related to 
any in-service disease or injury.  

A detailed rationale for any opinion 
expressed should be provided.  

2.  Thereafter, readjudicate the 
veteran's claim.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

